Citation Nr: 0312971	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  94-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1992 RO decision which denied service connection 
for a back disorder.  In April 1998 and December 1998, the 
Board remanded the claim to the RO for additional evidentiary 
development.


FINDING OF FACT

A back disorder began during the veteran's combat service.


CONCLUSION OF LAW

A back disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002), 38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1966 to January 1970.  His complete service medical records 
are not available.  Information obtained by the National 
Personnel Records Center (NPRC) discloses that the veteran 
was admitted to the 18th Surgical Hospital on March 8, 1969, 
following an incident the previous evening in which his 
armored personnel carrier (APC) struck a land mine.  He 
sustained a contusion and hematoma of the right lateral thigh 
and small abrasions of the right thigh and left shin.  There 
was no fracture.  He was treated with ice packs and given 
pain medication for headaches.  The hospital diagnosis was 
multiple contusions.  He was discharged to duty the following 
morning, having been hospitalized for less than 24 hours.  A 
DA Form 1811, which is of record, reveals that his physical 
profile at the time of separation from service in January 
1970 was normal.  No separation medical examination is of 
record.

Service personnel records disclose that the veteran served in 
Vietnam from March 1968 to January 1970, during which time 
his military occupational specialties were vehicle mechanic 
and truck driver with the 5th Cavalry of the 9th Infantry 
Division.  Service personnel records note he suffered a 
contusion of the left thigh in February 1969 and abrasions of 
the left leg and right thigh in March 1969.  He was awarded 
the Purple Heart for wounds received in action on March 7, 
1969.  He received other decorations for his Vietnam service, 
including the Army Commendation Medal with Valor device.

VA outpatient treatment records from October 1980 show the 
veteran being seen with complaints of back pain and reporting 
a history of a spinal injury in 1969 during service.  X-rays 
taken in October 1980 showed rotoscoliosis of the thoracic 
lumbar spine with hypertrophic lipping involving the lumbar 
vertebrae.  There were old compression defects involving the 
lower thoracic vertebrae with increased kyphosis at that 
level.  No evidence of recent injury was identified.  There 
were some degenerative sclerotic changes about the sacroiliac 
joint.

Later VA outpatient treatment records from the early 1980s 
show the veteran with continuing complaints of lower back 
pain.  In January 1981 there was an impression of post-
traumatic kyphosis secondary to a compression fracture of the 
T11/12-L1 vertebrae.  

In April 1984, the veteran claimed service connection for 
multiple conditions including residuals of a back injury.

In May 1984, the veteran was seen by Gary L. Mangum, M.D., 
for a disability evaluation concerning crushed vertebrae.  He 
reported an injury to his back in 1969 as a result of an 
explosion.  He claimed continued difficulty with his back.  
In summary, Dr. Mangum reported that the veteran presented 
with a history of primarily dorsal spine pain.  The physical 
examination from a clinical and functional standpoint was 
normal except for some mild kyphosis and prominence in the 
lower dorsal area.  An X-ray showed changes in the T10-11 and 
12 area compatible with old trauma and/or old healed 
[Scheuermann's] disease with some changes suggestive of 
degenerative disc disease.

In June 1984, the veteran was given a VA general medical 
examination.  He referred to the incident in which his 
vehicle hit a mine, and he claimed that he was knocked 
unconscious for several days.  He said he woke up in a 
hospital with contusions to the right lower extremity and low 
back.  He claimed low back pain since that time.  He said the 
pain radiated into his legs bilaterally.  X-rays of the 
dorsal spine showed angulated kyphosis in the lower dorsal 
spine with evidence of old compression of the body of D9 with 
anterior wedging and also wedging of the body on the left 
with right convex scoliosis.  There was also mild anterior 
wedging of the body of D11 with mild to moderate spondylosis 
of the lower dorsal bodies.  X-rays of the lumbar spine were 
normal.  The pertinent diagnosis was impacted fracture of the 
spine.

In October 1990, the veteran was seen by Marty P. Gagliardi, 
M.D., with complaints of back pain.  Dr. Gagliardi stated 
that the veteran had an injury in Vietnam that resulted in 
compression fractures of upper lumbar and lower thoracic 
vertebra which resulted in chronic back pain.  The clinical 
impressions were healed compression fractures at T9, 10, and 
possibly 11, post-traumatic thoracolumbar kyphosis, and 
progressive lumbosacral spondylosis with facet arthritis.

In August 1991, the veteran filed his current claim for 
service connection for a back disorder.

VA outpatient treatment records disclose that the veteran was 
seen on several occasions from June to December 1991 with 
complaints of low back pain.  There was an impression of 
wedge deformity of T10 with scoliosis in June 1991.  X-rays 
in June 1991 disclosed findings of vertebral defects from T10 
to T12 which were compatible with old trauma.  X-rays from 
August 1991 showed that images from T8 through T12 revealed 
marked asymmetry of the vertebral canal and the T10 vertebral 
body which was possibly post-traumatic and developmental in 
origin and associated with marked hypertrophic degenerative 
change.  The thecal sac was seen to be displaced along with 
the distorted canal having a "tethered" appearance.  
Widening of intervertebral foramina was not associated with 
erosive or destructive change.  Some residual pantopaque was 
present.  No disc space herniation was identified.  In 
December 1991, there was a diagnosis of scoliosis and 
degenerative changes of the thoracic spine status post 
compression fracture. 

In December 1991, the veteran was given a VA general medical 
examination.  Hypertrophic degenerative changes of the 
thoracolumbar spine were identified through a computerized 
tomography (CT) scan.

VA outpatient treatment records from the mid-1990s show the 
veteran with continued complaints of chronic low back pain.  
A July 1994 X-ray showed scoliosis concaved to the left and 
degenerative changes in the thoracic spine.    

The file shows service connection is currently in effect for 
post-traumatic stress disorder (rated 100 percent) and for 
residuals of a shell fragment wound of the left foot (rated 0 
percent).

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained to the extent possible.  
The veteran failed to report for a scheduled VA examination, 
and the claim will be decided based upon the evidence of 
record.  38 C.F.R. § 3.655(b).  Under the circumstances, the 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

During his active duty in the Army, the veteran served in 
Vietnam, and was awarded various decorations including the 
Purple Heart and the Army Commendation Medal with Valor 
device.  The Board finds that the veteran is a combat 
veteran, and consideration will be given to the provisions of 
38 U.S.C.A. § 1154.

The veteran's available service medical records contain no 
mention of a back problem, but, as noted, his service records 
are incomplete.  The limited records which are available 
indicate that in March 1969 he was involved in an incident in 
which his vehicle struck a mine and he was noted to have 
multiple contusions; only lower extremity injuries were 
specifically described.  He maintains that his back was also 
injured at this time and that he has a chronic back disorder 
as a result.  Post-service treatment records first show 
indications of a back condition in 1980, and the medical 
records since then refer to such back problems as compression 
fracture, degenerative changes, kyphosis and scoliosis.  Some 
of the post-service medical records suggest that his back 
disorder is consistent with old trauma, and he has maintained 
that his back disorder originated with combat injury.  

Bearing in mind the combat provisions of 38 U.S.C.A. § 1154, 
and the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the veteran has produced satisfactory 
lay or other evidence of service incurrence of a back 
disorder.  The evidence sufficiently demonstrates that 
residuals of a combat back injury have persisted to this day.  
It has not been shown by clear and convincing evidence that 
the veteran's back disorder was not caused by any incident of 
service, and thus the evidentiary presumption in favor of 
service connection has not been rebutted.  In sum, a back 
disorder began during the veteran's combat service.  As such 
condition was incurred in service, service connection is 
warranted.   


ORDER

Service connection for a back disorder is granted.

	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

